DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 2015/0194931) in view of Suzuki et al. (US 2002/0057351).
Regarding claim 1, Otsuka teaches an imaging apparatus comprising: a first display; a second display; a speaker configured to output a sound effect in response to a predetermined operation (see fig. 1-2, ¶ 0027, 0038.  The camera has a view finder (191), display (190) a speaker (195) that outputs audio from the memory, the sound is output in response to a user operation on the device. The operation can be light of the operation unit (180).); and a controller configured to control an output of the sound effect from the speaker, wherein the controller is operable to: in a case of the first display set as operable, cause the speaker to output a sound effect having a first sound characteristic in response to the predetermined operation (see fig. 1-3, ¶ 0027, 0038, 0044-0045, 0048. The controller is configured to provide sound in correlation with a first display (view finder) upon the user response to an operation on the camera device. The camera device having a first and second displays and sound output in operation to a user response, provides the controller to process the image with an output sound to the response of the user device operation.).

Suzuki teaches a first frequency characteristic (see fig. 1-2, ¶ 0035, 0044, 0098, 0103, 0116, 0121. The camera device having a shooting mode which based on a shutter sound effect that has a shooing H mode with a high frequency output and shooting L mode with a low frequency output. A first frequency can be selected mode that provides sound output in the selected mode of operation (either H mode or L mode).); and in a case of the second display set as operable, cause the speaker to output a sound effect having a second frequency characteristic in response to the predetermined operation, the second frequency characteristic being different from the first frequency characteristic (see fig. 1-2, 6, 10, ¶ 0035, 0044, 0098, 0100, 0103, 0116, 0121. The operation of the camera device provide the output sound effect (shutter sound effect) upon the image being recorded. The image is presented on the display upon the release switch of the shutter operation. The display presents in light of the shutter operation. The device has a view finder and display. The display presents the image upon user operation. The different modes of operation present different frequency characteristics in which can be (high (H), Low (L) and S (which is a lower frequency). All three shutter frequency have different frequency’s that are output.).
The combination of Suzuki to Otsuka provides the shutter frequency output by the speaker in response to user operation in display mode. When providing an image the sound effect is provided by the device and the image is presented on the display. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka to incorporate sound effect frequency characteristics upon display image by the camera. The modification provides the user to operate the camera in which the sound effect is provide based on user response to operation.

Regarding claim 2, Otsuka does not teach the imaging apparatus according to claim 1, wherein the first frequency characteristic is a characteristic having attenuation more than the second frequency characteristic in a range higher than a predetermined frequency. 
Suzuki teaches wherein the first frequency characteristic is a characteristic having attenuation more than the second frequency characteristic in a range higher than a predetermined frequency (see fig. 1-2, ¶ 0035, 0044, 0098, 0100, 0103, 0116, 0121. The camera device having a shooting mode which based on a shutter sound effect that has a shooing H mode with a high frequency output and shooting L mode with a low frequency output. A first frequency can be selected mode that provides sound output in the selected mode of operation (either H mode or L mode). The different modes of operation present different frequency characteristics in which can be (high (H), Low (L) and S (which is a lower frequency). All three shutter frequency have different frequency’s that are output. Thus one frequency is in a higher range than the other frequencies sound effects).



Regarding claim 5, Otsuka does not teach the imaging apparatus according to claim 1, further comprising a memory configured to store first audio data indicative of the sound effect having the first frequency characteristic and second audio data indicative of the sound effect having the second frequency characteristic, wherein the controller is operable to generate the sound effect having the first frequency characteristic based on the first audio data, and generate the sound effect having the second frequency characteristic based on the second audio data.  
Suzuki teaches a memory configured to store first audio data indicative of the sound effect having the first frequency characteristic and second audio data indicative of the sound effect having the second frequency characteristic, wherein the controller is operable to generate the sound effect having the first frequency characteristic based on the first audio data, and generate the sound effect having the second frequency characteristic based on the second audio data (see fig. 1-2, 15, ¶ 0035, 0044, 0098,  0103, 0116, 0121. The camera device having a shooting mode which based on a shutter sound effect that has a shooing H mode with a high frequency output and shooting L mode with a low frequency output. A first frequency can be selected mode that provides sound output in the selected mode of operation (either H mode or L mode). The different modes of operation present different frequency characteristics in which can be (high (H), Low (L) and S (which is a lower frequency). The selection can be made by the user for sound effect selection for playback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka to incorporate sound effect frequency characteristics in which are stored in memory for user selection and operation. The modification provides the user to select sound effect for shutter operation.

Regarding claim 6, Otsuka does not teach the imaging apparatus according to claim 1, further comprising a memory configured to store audio data indicative of the sound effect having one of the first and second frequency characteristics, wherein the controller is operable to generate the sound effect having the one of the first and second frequency characteristics based on the audio data, and wherein the controller is operable to apply a predetermined filter process to the audio data to generate the sound effect having the other of the first and second frequency characteristics.  
.  
Suzuki teaches a memory configured to store audio data indicative of the sound effect having one of the first and second frequency characteristics, wherein the controller is operable to generate the sound effect having the one of the first and second frequency characteristics based on the audio data, and wherein the controller is operable to apply a predetermined filter process to the audio data to generate the sound effect having the other of the first and second frequency characteristics (see fig. 1-2, 15, 18 ¶ 0035, 0044, 0098,  0103, 0116, 0121. The camera device having a shooting mode which based on a shutter sound effect that has a shooing H mode with a high frequency output and shooting L mode with a low frequency output. A first frequency can be selected mode that provides sound output in the selected mode of operation (either H mode or L mode). The different modes of operation present different frequency characteristics in which can be (high (H), Low (L) and S (which is a lower frequency). The selection can be made by the user for sound effect selection for playback. The system will provide sound from the controller from memory to a filter for output by the speaker.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka to incorporate sound effect frequency characteristics in which are stored in memory for user selection and operation. The modification provides the user to select sound effect for shutter operation.



4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 2015/0194931) in view of Suzuki et al. (US 2002/0057351) in further view of Niwa (US 2006/0061659).
	Regarding claim 4, Otsuka and Suzuki do not teach the imaging apparatus according to claim 1, wherein the sound effect includes at least one of a sound output at focusing, a sound output by setting of a self-timer, and a sound output at a start operation or an end operation of recording of a moving image.  
	The claim provides by selecting with language stating “at least one of”.
The examiner will select a subject limitation from claim.
(see ¶ 0091. The self timer provides a sound that is output by the speaker when an image is to be captured by using the self timer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka and Suzuki to incorporate sound effect that is provided when in self timer mode. The modification provides a sound that is output by the speaker when an image is to be captured by using the self timer mode.


5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US 2015/0194931) in view of Suzuki et al. (US 2002/0057351) in further view of Nozawa (US 2010/0295983).
	Regarding claim 7, Otsuka and Suzuki do not teach the imaging apparatus according to claim 1, wherein the first display is a display apparatus including a display device configured to display an image, the display apparatus configured to allow a user looking into a window to view the image displayed on the display device, and Page 3 of 6the second display is a display apparatus configured to display an image on an exposed display screen.
	Nozawa teaches wherein the first display is a display apparatus including a display device configured to display an image, the display apparatus configured to allow a user looking into a window to view the image displayed on the display device, and Page 3 of 6the second display is a display apparatus configured to display an image on an exposed display screen (see fig. 2, ¶ 0060 -0062, 0067-0068. An image can be presented on the view finder (4) as well as the moveable monitor (3) when open as an exposed display screen. The selection of a display can be provided on either the view finder or monitor screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka and Suzuki to incorporate image to be presented on the view finder or exposed screen. The modification provides the image on either display feature of the camera. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651